             Case 6:18-bk-05976-CCJ        Doc 22     Filed 06/05/19     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
In Re:
MICHAEL PIERRE TITOUR,                                          Bk. No. 6:18-bk-05976-CCJ

      Debtor                                                    Chapter 7
________________________________/

       NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that the undersigned counsel enters its appearance for
Freedom Mortgage Corporation, a creditor and/or party in interest (“the Creditor”), with
regards to its Mortgage on the real property, located at 101 W EVANS ST, ORLANDO, FL
32804, loan number ending in 0028, in the above captioned bankruptcy matter, and pursuant to
Bankruptcy Rule 2002(g) and 2002(h) and 9007 and §1109(b) of the Bankruptcy Code, demands
that all notices that are required to be given in this case and all papers that are required to be
served in this case, be given to and served upon the undersigned at the office, post office address
and telephone number set forth below.
       PLEASE TAKE FURTHER NOTICE that pursuant to §1109(b) of the Bankruptcy
Code, the foregoing demand includes not only the notices and papers referred to in the Rules
specified above, but also includes, without limitation, orders and notices of any application,
motion, petition, pleading, request, complaint or demand, whether formal or informal, whether
written or oral whether transmitted or conveyed by mail, delivered, telephone, telegraph, telex or
otherwise which affect or seek to affect in anyway any of the Creditor’s rights or interest, with
respect to the Debtor or the property on which Creditor holds a mortgage lien.
June 5, 2019
                                         /s/ Stefan Beuge, Esquire
                                         Stefan Beuge, Esq., Florida Bar No. 68234
                                         Phelan Hallinan Diamond & Jones, PLLC
                                         2001 NW 64th Street
                                         Suite 100
                                         Ft. Lauderdale, FL 33309
                                         Tel: 954-462-7000 Ext. 56588
                                         Fax: 954-462-7001
                                         FLMD.bankruptcy@phelanhallinan.com




PH # 97092
             Case 6:18-bk-05976-CCJ         Doc 22     Filed 06/05/19     Page 2 of 2



                                     PROOF OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:


MICHAEL PIERRE TITOUR
101 W. EVANS STREET
ORLANDO, FL 32804

SOPHIA CABACUM DEAN, Esquire

12301 LAKE UNDERHILL ROAD, SUITE 213
ORLANDO, FL 32828

GENE T. CHAMBERS, (TRUSTEE)
PO BOX 533987
ORLANDO, FL 32853-3987

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
GEORGE C. YOUNG FEDERAL BUILDING
400 WEST WASHINGTON STREET, SUITE 1100
ORLANDO, FLORIDA 32801

Date: June 5, 2019                            /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLMD.bankruptcy@phelanhallinan.com




PH # 97092
